Citation Nr: 1732980	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  09-49 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether an overpayment of VA compensation benefits in the amount of $1,608 was properly created.

2.  Entitlement to waiver of recovery of an overpayment in the amount of $1,608 of service-connected compensation benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970, including service within the Republic of Vietnam.  He is a Purple Heart recipient.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 letter determination issued by the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul Minnesota, and a May 2009 letter determination issued by the VA Regional Office (RO) in Milwaukee, Wisconsin.

In June 2014 and March 2016, the Board remanded the claims for due process consideration.  In particular, the remands required issuance of a supplemental statement of the case (SSOC) as to the matter of the validity of the debt.  While the Board recognizes that an SSOC specifically listing this issue has not been provided, the RO did issue an SSOC in February 2017, the narrative portion of which primarily discussed the validity of the debt.  Moreover, a February 2017 letter from the RO to the Veteran provided the relevant laws related to creation of overpayment debt and an in depth discussion of the pertinent facts and their application to the relevant law.  This letter was incorporated by reference in the narrative portion of the February 2017 SSOC.  The Veteran was mailed a copy of both on the same day, and given an opportunity to respond.  As such, the Board finds that the RO has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  The Board will, therefore, move on to deciding these issues on the merits.


FINDINGS OF FACT

1.  The Veteran's divorce from his former spouse, for whom he had been receiving additional compensation as his dependent, became effective in May 2007; he did not notify VA of the divorce or his remarriage until November 2008.

2.  Requiring the Veteran to repay this debt would not be against equity and good conscience, as the debt was entirely the fault of the Veteran, recovery would not result in undue hardship, recovery would not defeat the purpose of the benefit, receipt of the benefit resulted in unjust enrichment, and the Veteran did not change position based upon this benefit to his detriment.


CONCLUSIONS OF LAW

1.  The creation of a dependency allowance overpayment for the period from June 1, 2007 to December 1, 2008 was valid.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.501, 3.660 (2016).

2.  The criteria for waiver of recovery of an overpayment of VA benefits in the calculated amount of 1,608 are not met.  38 U.S.C.A. §§ 5302, 5304 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.654, 3.700 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and to assist under 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R § 3.159 (2016) do not apply to claims for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt.  See Barger v. Principi, 16 Vet. App. 132 (2002).

Facts and Analysis

The Veteran divorced in May 2007 and remarried in July 2007.  See Divorce Decree and Marriage Certificate submitted in November 2008.  In a November 2008 VA Form 21-0538, the Veteran listed his second wife as his spouse.  In January 2009, the RO informed the Veteran that they removed his first wife from the award, effective June 1, 2007, the first day of the month following their divorce.  The RO added his second wife to the award effective December 1, 2008, the first day of the month following the notification of the marriage via the VA Form 21-0538.  The overpayment at issue was created due to the payment of the dependency benefits between June 1, 2007 and December 1, 2008.

The Veteran contends that he informed the VA of the necessary information in July 2007.  In December 2008, he reported that he thought his attorney sent the necessary information to VA following his divorce in July 2007.  In an April 2009 statement to a congressperson, he reported that he sent the necessary paperwork to VA in July 2007.  

The claims file includes a November 2000 VA Form 21-0538 noting the first wife as the spouse.  The next receipt of information related to a spouse was the November 2008 VA Form 21-0538 showing the second spouse.  There are no documents in the claims file pertaining to dependency in between 2000 and 2008.  In fact, the claims file includes no documents of any sort received between 2000 and 2008.

The Veteran, however, contends that the necessary documents were sent in July 2007.  He also asserts that while he may owe an overpayment of compensation benefits for the period from May 2007 to July 2007, the debt calculated based upon time after July 2007 is invalid.  To the extent that the debt is deemed valid, the Veteran also appeals the denial of the waiver of recovery of the overpayment in the amount of $1,608.

Validity of the Debt

The Board will first discuss the validity of the debt.  The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991). In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the Veteran was legally entitled to the benefits in question or, if the Veteran was not legally entitled, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits. 

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2016); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents, including spouses, of veterans who are rated at least 30 percent disabled for their service-connected disabilities.  38 U.S.C.A. §§ 1114 (c), 1115, 1134, 1135 (West 2014). 

The effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  38 C.F.R. § 3.501(d)(2) (2016).

Additional compensation for a new dependent will be effective the latest of the following dates:  (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  38 U.S.C.A. § 5110(f), (g) and (n) (West 2014); 38 C.F.R. § 3.401(b) (2016).  The "date of claim" for additional compensation for dependents is the date of a veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date is set at the date when the notice is received of the dependent's existence.  38 C.F.R. § 3.401(b)(1). 
The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31; see also Gold v. Brown, 7 Vet. App. 315 (1995).

After considering all of the evidence, the Board finds the creation of the debt for the period from June 1, 2007, and December 1, 2008, is valid. The record clearly indicates that the Veteran was divorced in May 2007 and remarried in July 2007. However, there is no probative indication that VA was notified of the divorce until November 2008, more than one year after the event.  While the Veteran has submitted one statement suggesting he thought his divorce attorney submitted necessary paperwork to VA in July 2007, there is no evidence of such in the claims file.  Similarly, his report to the congressperson that he himself submitted the necessary documentation in July 2007 is also not substantiated in the record.  In this regard, the Board finds the Veteran's reported history suggesting his attorney and, in the alternative, he himself notified VA of his divorce in July 2007 is not credible, and thus not probative, as it is not supported by the record which is absent any such evidence until the time of the November 2008 VA Form 21-0538.  Again, the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  38 C.F.R. § 3.501(d)(2).  Hence, the RO appropriately ended the dependency allowance on May 31, 2007, the last day of the month following the May 2007 divorce.

Moreover, the effective date for the award of additional compensation for a new dependent is the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award. 38 U.S.C.A. § 5110 (f), (g) and (n); 38 C.F.R. §  3.401(b).  The "date of claim" for additional compensation for dependents is the date of a veteran's marriage, if evidence of the event is received within a year of the event; otherwise, the date is set at the date when the notice is received of the dependent's existence.  38 C.F.R. § 3.401(b)(1).  Thus, because VA did not receive notice of the Veteran's remarriage within one year of the July 2007 marriage date, the effective date for the award of additional compensation was appropriately set at December 1, 2008, based upon the date when notice was received of the dependent's existence.  

Furthermore, the Board finds VA was not solely responsible for the Veteran being erroneously paid benefits for the period from June 1, 2007 and November 30, 2008. The record indicates that the Veteran had been informed of his affirmative duty to inform VA as to any change in the status of his dependents.  For instance, October 1992 and November 2000 letters specifically stated, "You are responsible for reporting any changes in the number of your dependents."  In response, the Veteran submitted updated Status of Dependents Questionnaires in October 1992 and November 2000.  He did not again submit such information until November 2008, in response to the RO's October 2008 letter.  Additionally, the Veteran's reports suggesting he thought his divorce attorney had submitted the necessary documents in July 2007 suggest the Veteran's knowledge that such information should have been submitted within a certain timeframe.  Further, the Veteran recognizes he "might owe one(1) or maybe two(2) Months."  See May 2009 Veteran statement.  Thus, the record establishes he was both informed and knew of his responsibility to inform VA of change in dependent status.  

In sum, the Veteran was not legally entitled to the benefits he received between June 1, 2007 and November 30, 2008 and it cannot be said that the Veteran was unaware that his payments were erroneous.  Thus, the debt incurred as a result of an overpayment of VA benefits is valid.  The question remains, however, whether a waiver of the overpayment debt is appropriate, as requested by the Veteran.

Waiver

Recovery of an overpayment will be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person seeking a waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given whether withholding of the benefit or recovery would nullify the objective for which the benefits were intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  Id. 

As there is no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran and as he timely requested a waiver, there is no statutory bar to waiver in this case. 

In determining whether the recovery of the overpayment would be against equity and good conscience, the Board may consider several factors.  Under the regulation, "equity and good conscience" involves a variety of elements:  (1) fault of the debtor, (2) balancing of the faults, (3) undue hardship, (4) whether recovery would defeat the purpose of the benefit, (5) unjust enrichment, and (6) changing position to one's detriment.  38 C.F.R. § 1.965; see also 38 U.S.C.A. § 5302(b).  The list of elements is not all-inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Again, in this case, the Veteran's prior marriage legally ended in May 2007 and he remarried in July 2007.  In November 2008, the Veteran submitted the VA Form 21-0538, which was the first notice VA received of both the divorce and the remarriage.  The RO subsequently notified the Veteran of the overpayment and the Veteran immediately contested the debt and requested the waiver.  While the Veteran suggested he notified (or his divorce lawyer notified) VA of the change in status in July 2007, there is no evidence of such in the claims file.  

Because, as noted above, the Veteran knew of his responsibility to inform VA of a change in the status of his dependents, the Board finds the Veteran at fault for not doing so prior to November 2008.  The Board finds no fault on the part of VA in not knowing the change in dependency status as there was no reason for VA to know prior to the Veteran's November 2008 notification.  

There has been no suggestion that collection of the debt would create undue hardship on the Veteran.  The RO recouped $90 per month from the Veteran to collect the debt and the February 2017 SSOC and associated correspondence shows the debt has now been collected in full.  With respect to financial hardship, the pertinent regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor of basic necessities.  38 C.F.R. § 1.965(a)(3).  "Financial hardship" is primarily intended to mean that a person would be deprived of basic necessities, such as food, clothing, and shelter. The Veteran has asserted undue hardship because his VA compensation is the only income he receives.  While this may be so, the Board finds the recovery of the debt would not create an undue hardship, because the evidence does not suggest that recovery of the overpayment would deprive the Veteran of basic necessities.

Moreover, with regard to whether recovery of the debt would defeat the purpose of the benefit, the Board finds that it would not.  The Veteran was not legally entitled to the benefit during the period under consideration, thus, it could not defeat the purpose of the benefit as no benefit was allowable.  

The Board next finds the Veteran was indeed unjustly enriched during this time frame by being paid a benefit that he was not legally entitled to, resulting in unfair gain.  

Finally, while recouping $90 per month indeed must have changed the Veteran's position somewhat to his detriment, it did not rise to the level of a finding that recoupment was against equity and good conscious.  There is no evidence of reliance on the VA benefits resulting in relinquishing a valuable right or incurring a legal obligation.  The Veteran has not claimed to have relinquished any right or incurred any legal obligation or relied upon VA to his detriment, nor is there any evidence of such.  Thus, this sixth factor does not support the Veteran's request for a waiver of overpayment.

The Board's inquiry is not necessarily limited to the six factors discussed above.  However, nothing in the record suggests any other reason for waiver of the charged overpayment.
Based upon the foregoing, the Board concludes that the facts of this case, when weighed against the various elements to be considered, demonstrate that recovery of the overpayment of benefits would not be against equity and good conscience.  

As the preponderance of the evidence is against the claim, the "benefit-of-the-doubt" rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

The Board having determined that the creation of a dependency allowance overpayment for the period from June 1, 2007 and November 30, 2008, is valid, the benefit sought on appeal is denied.

Entitlement to waiver of recovery of an overpayment in the amount of $1,608 of service-connected compensation benefits is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


